DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 13, 16, 17 and 20 are objected to because of the following informalities:  these claims recite graphical user interface (GUI)..”, however GUI has already been introduced in claim 1 and the short hand “GUI” has been used in claims 1 and 12 already without writing out the entire term. In order to provide consistency, it is suggested that the term to be either used as the short or the long hand following the introduction of it in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “user selection” in lines 11 and 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “an interactive display” in line 2. It is unclear if this is the same as claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “neuromodulation therapy” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “user selection” in lines 9 and 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “an interactive display” in line 2. It is unclear if this is the same as claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “user selection” in lines 10 and 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “neuromodulation therapy” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “an interactive display” in line 2. It is unclear if this is the same as claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for rejecting on independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20040098063 granted to Goetz.
Regarding claim 1, Goetz discloses a neuromodulation targeting system facilitating spatial selection of a neuromodulation objective for a neuromodulation therapy to be delivered by a neuromodulation device (para 0032), the system comprising: a graphical user interface (GUI) that includes an interactive display representing anatomy of a patient with user-selectable anatomic sites associated with a plurality of predefined neural pathways (paras 0035, 0039 “stimulation zones may be placed in accordance with knowledge of where the nerves, which lead to the arms and legs, come out of the spine”) corresponding to distinct localized clinical effects of neuromodulation (paras 0034-0035, 0051-0052, Fig 2), wherein the interactive display further facilitates selection of an exclusion zone of the anatomy of the patient that is to be free of one or more specified types of neuromodulation (para 0012, 0039, 0041 “Stimulation zones may be selected, moved, and removed as desired”); and a targeting selector engine operatively coupled with the GUI (paras 0015-0016 discussing programming interfaces), the targeting selector engine being responsive to user selection of a first anatomic site and user selection of the exclusion zone (paras 0035, 0039, and 0044) to: computationally determine a the removed selection is considered to be the exclusion zone), the first target region being distinct from an anatomic location corresponding to the user-selected first anatomic site (paras 0038-0039), and configure delivery of the neuromodulation therapy by the neuromodulation device to the first target region to produce a first localized clinical effect in the patient at the anatomic location corresponding to the user-selected first anatomic site (para 0030, 0041, 0050), upon administration of the neuromodulation therapy to the patient, to achieve the neuromodulation objective (paras 0054-0056).  

Regarding claim 2, Goetz discloses the neuromodulation targeting system of claim 1, wherein the exclusion zone is to be free of suppressive neuromodulation (para 0041, removed from stimulation zone).  

Regarding claim 3, Goetz discloses the neuromodulation targeting system of claim 1, wherein the exclusion zone is to be free of neuromodulation priming  (para 0041, removed from stimulation zone).  

Regarding claim 4, Goetz discloses the neuromodulation targeting system of claim 1, wherein the exclusion zone is to be free of all neuromodulation  (para 0041, removed from stimulation zone).  

Regarding claim 5, Goetz discloses the neuromodulation targeting system of claim 1, wherein the graphical user interface (GUI) that includes an interactive display to facilitate 

Regarding claim 6, Goetz discloses the neuromodulation targeting system of claim 1, wherein the neuromodulation therapy includes neuromodulation of brain tissue (para 0050 “deep brain stimulation”).  

Regarding claim 8, Goetz discloses the neuromodulation targeting system of claim 1, wherein the interactive display representing the anatomy of the patient is based on actual measured anatomic characteristics of the patient (para 0007, 0010-0011 “displaying patient’s spine”).  


Regarding claim 13, Goetz discloses in a neuromodulation targeting system (para 0032), a method for facilitating spatial selection of a neuromodulation objective (para 0082), the method comprising: providing a graphical user interface (GUI) that includes an interactive display representing anatomy of a patient with user-selectable anatomic sites associated with a plurality of predefined neural pathways (paras 0035, 0039 “stimulation zones may be placed in accordance with knowledge of where the nerves, which lead to the arms and legs, come out of the spine”) corresponding to distinct localized clinical effects of neuromodulation (paras 0034-0035, 0051-0052, Fig 2), wherein the interactive display further facilitates selection of an exclusion zone of the anatomy of the patient that is to be free of one or more specified types of neuromodulation (para 0012, 0039, 0041 “Stimulation zones may be selected, moved, and the removed selection is considered to be the exclusion zone), the first target region being distinct from an anatomic location corresponding to the user-selected first anatomic site  (paras 0038-0039), and configuring the neuromodulation therapy for delivery to the first target region to produce a first localized clinical effect in the patient at the anatomic location corresponding to the user-selected first anatomic site (para 0030, 0041, 0050), upon administration of the neuromodulation therapy to the patient, to achieve the neuromodulation objective (paras 0054-0056).  

Regarding claim 14, Goetz discloses the neuromodulation targeting system of claim 13, wherein the neuromodulation therapy includes neuromodulation of brain tissue (para 0050 “deep brain stimulation”).    

Regarding claim 15, Goetz discloses the neuromodulation targeting system of claim 13, wherein the exclusion zone is to be free of suppressive neuromodulation, free of neuromodulation priming, or free of all neuromodulation (para 0041, removed from stimulation zone).  

Regarding claim 16, Goetz discloses the neuromodulation targeting system of claim 13, wherein the graphical user interface (GUI) that includes an interactive display to facilitate selection of the one or more specified types of neuromodulation that is to be excluded from 

Regarding claim 17, Goetz discloses a non-transitory machine-readable medium including instructions (para 0080), which when executed by a machine, cause the machine to perform a method for facilitating spatial selection of a neuromodulation objective (para 0032), the method comprising: providing a graphical user interface (GUI) that includes an interactive display representing anatomy of a patient with user-selectable anatomic sites associated with a plurality of predefined neural pathways (paras 0035, 0039 “stimulation zones may be placed in accordance with knowledge of where the nerves, which lead to the arms and legs, come out of the spine”) corresponding to distinct localized clinical effects of neuromodulation  (paras 0034-0035, 0051-0052, Fig 2), wherein the interactive display further facilitates selection of an exclusion zone of the anatomy of the patient that is to be free of one or more specified types of neuromodulation (para 0012, 0039, 0041 “Stimulation zones may be selected, moved, and removed as desired”); and responding to user selection of a first anatomic site and user selection of the exclusion zone (paras 0035, 0039, and 0044), including: computationally determining a first target region where neuromodulation therapy is to be directed while keeping the user selected exclusion zone free from the one or more specified types of neuromodulation (para 0039; the removed selection is considered to be the exclusion zone), the first target region being distinct from an anatomic location corresponding to the user-selected first anatomic site  (paras 0038-0039), and configuring the neuromodulation therapy for delivery to the first target region to produce a first localized clinical effect in the patient at the anatomic location corresponding to the user-selected first anatomic site (para 0030, 0041, 

Regarding claim 18, Goetz discloses the neuromodulation targeting system of claim 17, wherein the neuromodulation therapy includes neuromodulation of brain tissue (para 0050 “deep brain stimulation”).    

Regarding claim 19, Goetz discloses the neuromodulation targeting system of claim 17, wherein the exclusion zone is to be free of suppressive neuromodulation, free of neuromodulation priming, or free of all neuromodulation (para 0041, removed from stimulation zone).  

Regarding claim 20, Goetz discloses the neuromodulation targeting system of claim 17, wherein the graphical user interface (GUI) that includes an interactive display to facilitate selection of the one or more specified types of neuromodulation that is to be excluded from the exclusion zone (para 0041, discusses removing stimulation zone, which would inherently remove one or more specified types of neuromodulation as well).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20040098063 granted to Goetz in view of US Pat Pub No. 20100010566 granted to Thacker et al. (hereinafter “Thacker”)

Regarding claim 7, Goetz discloses the neuromodulation targeting system of claim 1, wherein the first target region is a neuroanatomic region selected from the group consisting of: a dorsal column region, a dorsal root region, a dorsal horn region, a dermatomic region, or any combination thereof.  
Thacker teaches a similar method and device for providing therapy to a patient. Lee teaches that stimulation could be provided to the dorsal root fibers (para 0004), which creates the sensation known as paresthesia, which can be characterized as an alternative sensation that replaces the pain signals sensed by the patient (paras 0004). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goetz with the teachings of Thacker to provide stimulating the dorsal roots to provide the predictable result of creating the sensation known as paresthesia, which can be characterized as an alternative sensation that replaces the pain signals sensed by the patient. 


Regarding claim 9, Goetz discloses the neuromodulation targeting system of claim 1, but fails to disclose further comprising: an electrotherapy parameter selector engine configured to determine an electrical signal waveform to be applied to the first target region, the electrical signal waveform being specific to a neurologic structure present at the first target region.  
Thacker teaches
Thacker teaches using the IPG to provide electrical stimulation energy in the form of a pulsed electrical waveform in accordance with a set of stimulation parameters which can be based on neural activation function (paras 0023-0024, 0134) in order to relieving pain without inducing involuntary motor movements or discomfort (para 0004). Given that Goetz provides programming the IPG based on the neurologic structure, patients body, desired target location (para 0036-0037) It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goetz with the IPG of Lee to provide electrical signal waveform based on the neurologic structure which would provide the predictable result of providing the therapy and relieving pain without inducing involuntary motor movements or discomfort. 

Regarding claim 10, Goetz as modified by Thacker (hereinafter “modified Goetz”) renders the neuromodulation targeting system of claim 9 obvious as recited hereinabove, Thacker teaches wherein the electrotherapy parameter selector engine is further configured to determine the electrical signal waveform based on an activation function associated with the neurologic structure at the first target region (para 0024).  

Regarding claim 11, modified Goetz renders the neuromodulation targeting system of claim 10 obvious as recited hereinabove, Thacker teaches wherein the electrotherapy parameter selector engine is configured to determine the electrical signal waveform based on an orientation of the neurologic structure at the first target region relative to a location of a set of electrodes from which the neuromodulation therapy is to be directed (para 0081).  

Regarding claim 12, modified Goetz renders the neuromodulation targeting system of claim 9 obvious as recited hereinabove, Goetz discloses wherein the GUI includes a treatment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792